DECISION
The application of the above-named defendant for a review of the sentence of ten years for First Degree Burglary imposed on July 19, 1962, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence be and remain as originally imposed.
Since the presumption is that the sentencing judge was correct in his determination, we are unable to say that the sentence was not sufficiently lenient,. particularly when it is considered that the crime itself carries a possible penalty of 15 years imprisonment, and the defendant has a record of 4 prior felony convictions for robbery, burglary and grand larceny, which, if used, could have resulted in imprisonment for life or years without limit. It is further noted that he is a parole violator with respect to his present sentence.
SENTENCE REVIEW DIVISION
Philip C. Duncan, chairman; Paul G. Hatfield, Jack D. Shanstrom.